Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method, comprising: (a) collecting, from a plurality of units located on a plurality of respective snow maintenance vehicles, a plurality of sets of snow maintenance vehicles information, each of the collected sets of snow maintenance vehicle information comprising a snow maintenance vehicle physical location and at least one of weather and road conditions in an area of the respective snow maintenance vehicle; (b) sending the sets of snow maintenance vehicle information to a server; (c) processing, by the server, the received collected information (d) providing the instruction to a user.
As per claim 11, 
A system, comprising: a plurality of units located on a plurality of respective snow maintenance vehicles, said units configured to collect a plurality of sets of snow maintenance vehicle information, each of the collected sets of snow maintenance vehicle information comprising a snow maintenance vehicle physical location and at least one of weather and road conditions in an area of the respective snow maintenance vehicle; and a server operable to: (a) receive a the plurality of sets of snow maintenance vehicle information; (b) process the received collected information to determine an instruction for at least one of the plurality of snow maintenance vehicles; and (c) provide the instruction to a user.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Impson et al. (U.S. 2003/0187571) or Doherty et al. (U.S. 2004/0195357), Doherty et al. (U.S. 2005/0065711), or Endo et al. (US 2002/0094825) or Anderson et al. (US 2006/0030990), individually teaches:
Impson discloses similar invention expect (b) processing, by the server, the received collected information to (i) provide a map associated with a physical location of a selected maintenance vehicle and (ii) determine an instruction for the selected maintenance vehicle; and
(c) providing the map and the instruction to a user.

Dohertly (“711”) shows central facility is configured for communication with vehicle environments.
In the analogous art of vehicle communication system, Endo shows at least one of vehicle is configured to collect position information and then transmit to a server, processing, by the server, the received collected information to determine an instruction for the selected vehicle wherein the collected information are directed through one or more auxiliary servers before the collected information are sent to the server for processing (Para. 99-104; Fig. 1,5).
Anderson shows a system for estimating an agricultural management parameter including vehicle location and sensed data collected at the vehicle.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 11, respectively, including:
(a) collecting, from a plurality of units located on a plurality of respective snow maintenance vehicles, a plurality of sets of snow maintenance vehicles information, each of the collected sets of snow maintenance vehicle information comprising a snow maintenance vehicle physical location and at least one of weather and road conditions in an area of the respective snow maintenance vehicle; (b) sending the sets of snow maintenance vehicle information to a server; (c) processing, by the server, the received collected information to determine an instruction for at least one of the plurality of snow maintenance vehicles; and (d) providing the instruction to a user.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689